Citation Nr: 0122102	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2. Whether a timely substantive appeal has been filed for the 
claim of service connection for residuals of stress fracture 
of the right tibia.

3.  Whether a timely substantive appeal has been filed for 
the claim of service connection for residuals of stress 
fracture of the left tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1987 to October 
1996.
 
The appeal of the issue of entitlement to service connection 
for a low back disorder arises from the December 1999 and 
February 2000 rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for that disorder.  The veteran's 
substantive appeal received by the RO on March 2, 2001, is 
considered timely as to the February 2000 rating action 
because the letter notifying him of that rating action is 
dated March 4, 2000.  

The RO has certified issues to the Board for appellate 
consideration which include entitlement to service connection 
for residuals of stress fractures of both legs.  For reasons 
explained in the Remand, below, the Board has determined that 
these are not proper issues for appellate consideration at 
this time.  

By its December 1999 decision the RO also denied service 
connection for pes planus and left ear hearing loss.  
However, while a notice of disagreement was submitted in 
November 2000 and a Statement of the Case dated in November 
2000 addressed those two issues, the veteran in a March 2001 
VA Form 9 expressly limited his appeal to the issues of 
entitlement to service connection for a low back disorder and 
entitlement to service connection for stress fractures of 
both legs.  The issues of entitlement to service connection 
for pes planus and entitlement to service connection for left 
ear hearing loss are considered to have been dropped by the 
veteran as issues on appeal.


FINDING OF FACT

Degenerative arthritis of the lumbar spine was demonstrated 
in a CAT scan within one year of separation from service.  


CONCLUSION OF LAW

Degenerative arthritis of the lumbar spine is presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In this case, the appellant has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to his claim.  This is 
particularly true in light of the Board's grant herein of the 
benefit sought on appeal.  The RO requested all relevant 
treatment records identified by the appellant.  VA 
examination is not necessary in this case since private 
medical records within the first post service year are 
sufficient to grant the benefit sought on a presumptive 
basis.  The VA has satisfied its duties to notify and to 
assist the appellant in this case.

Service medical records are negative for clinical 
documentation of a low back disability.  

The veteran's service Form DD214 shows that he separated from 
service on October 18, 1996.  

The veteran has submitted private medical records inclusive 
of records of examination and treatment for a low back 
disorder within one year post service.  Treatment records 
from Dr. I. Issa dated in September 1997 note the veteran's 
complaint of pain in the low back radiating to the left thigh 
for the prior six months.  Straight leg raising was positive 
in the left leg.  The physician assessed rule out lumbar disc 
prolapse or arthritis.  

September 1997 X-rays of the lumbar spine and hips taken at 
St. Joseph Hospital, Cheektowaga, New York, showed no acute 
fractures or dislocations, but did show curvature of the 
lower lumbar spine to the left and loss of disc space height 
at L5-S1, with the left hip elevated compared to the right.  
No left hip fractures or dislocations were observed, but 
there were some sclerotic changes in the acetabulum.  The 
examiner assessed levoscoliosis in the lower lumbar spine 
with loss of disc space height, consistent with degenerative 
disc disease at the L5-S1 level, and relative elevation of 
the left hip/acetabulum.  

A September 1997 CAT scan of the lumbar spine taken at St. 
Joseph Hospital showed no evidence of disc bulging or 
herniation, central spinal canal stenosis, neural foraminal 
narrowing, or lateral recess stenosis.  However, facet joint 
arthropathy was seen at multiple levels.  There was also the 
suggestion of a smooth bony density in the spinal canal at 
L5-S1, which most likely was volume averaging of the 
veteran's left-curving scoliosis of the lumbar spine.  The 
examiner assessed, in pertinent part, bilateral facet joint 
arthropathy at multiple levels, and leftward scoliosis.  

Certain diseases, such as degenerative arthritis, may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309 
(2000).

The reports of X-rays taken within the first post service 
year did not specifically mention arthritis in the lumbar 
spine, but the reports did identify a loss of disc space at 
L5-S1 and sclerosis (arthritis) in the acetabulum.  The CAT 
scans within the first post service year showed multiple 
facet joint arthropathy, which the Board believes to be 
inclusive of degenerative arthritis.  Therefore, inasmuch as 
degenerative arthritis has been medically shown to be present 
within the first post service year, the Board finds a proper 
basis for granting presumptive service connection for 
degenerative arthritis of the lumbar spine.  The complaints 
of radiating low  back pain and positive straight leg raising 
also documented in the September 1997 medical records further 
suggest that the lumbar spine arthritis was then manifest to 
a compensable degree. 

The Board notes that while X-rays in September 1997 
purportedly showed degenerative disc disease at L5-S1, the 
CAT scan also taken that month revealed no such abnormality.  
The Board also notes, parenthetically, that levoscoliosis, 
also identified on CAT scan in September 1997, is a 
developmental abnormality, and as such may not be the subject 
of service connection.  38 C.F.R. § 3.303 (c) (2000).  


ORDER

Service connection for a low back disorder is granted.  


REMAND

By a December 1999 rating decision the RO denied service 
connection, in pertinent part, for residuals of stress 
fractures of both legs.  A letter notifying the veteran of 
that determination was dated December 29, 1999.  In November 
2000 the veteran submitted a notice of disagreement with the 
December 1999 rating decision.  The RO in a November 2000 
Statement of the Case, with an accompanying transmittal 
letter dated December 1, 2000, addressed all four issues it 
had denied in the December 1999 rating decision, including 
that of entitlement to service connection for residuals of 
stress fractures of both legs.  In a VA Form 9 received at 
the RO on March 2, 2001, the veteran, in pertinent part, 
expressed his intention to appeal the RO's denial of service 
connection for residuals of stress fractures of both legs.  
As this substantive appeal was not received within one year 
of the date of issuance of the December 1999 rating decision, 
and was not received within 60 days of issuance of a 
Statement of the Case, the timeliness of the veteran's appeal 
of the December 1999 RO decision denying service connection 
for (as recharacterized by the Board) residuals of stress 
fracture of the right tibia, and residuals of stress fracture 
of the left tibia, is brought into question.  Pertinent 
regulations expressly provide a limit of one year from the 
date of mailing of an adverse decision, or 60 days from the 
dating of mailing of a Statement of the Case, for receipt of 
a substantive appeal (VA Form 9) to perfect an appeal of a 
claim.  38 C.F.R. § 20.302 (2000).  Otherwise the decision 
becomes final.  

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet.App. 195 (1996), the United States Court of Appeals for 
Veterans Claims (Court) affirmed a Board decision which 
denied the appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the VA Form 9 until after the time had expired, 
she did not perfect her appeal.  See also Mason v. Brown, 8 
Vet.App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet.App. 554, 
555 (1993); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final).; also 38 C.F.R. § 19.32 (1998) (agency of original 
jurisdiction may close the appeal without notice to an 
appellant or his or her representative for failure to respond 
to a Statement of the Case within the period allowed; if 
appellant files substantive appeal within the one-year 
period, the appeal will be reactivated).

The Court has held that when the Board addresses a question 
not considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  Bernard v. 
Brown, 4 Vet. App. 434 (1993).  In addition, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In keeping with the duty to notify the veteran prior to 
considering issues in the first instance by the Board, and 
pursuant to the VCAA, the issues of whether timely
substantive appeals were submitted for claims of service 
connection for residuals of stress fractures of the right and 
left tibias, are remanded for the following action:

The RO must issue a Statement of the 
Case addressing the issues of whether a 
timely substantive appeal was submitted 
for the claim of service connection for 
residuals of a stress fracture of the 
right tibia, and whether a timely 
substantive appeal was submitted for the 
claim of service connection for 
residuals of a stress fracture of the 
left tibia.  The appellant and his 
representative are to be advised that 
they have sixty days from the date of 
mailing of the Statement of the Case to 
submit a substantive appeal as to those 
issues.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to ensure due process of law and to comply with recently 
enacted legislation. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



Error! Not a valid link.


